Filed 4/23/13 P. v. Campanella CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR




THE PEOPLE,                                                          B244793

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA049412)
         v.

GIOVANNI CAMPANELLA,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Hayden
Zacky, Judge. Affirmed.
         California Appellate Project, Jonathan B. Steiner, Executive Director, and
Richard B. Lennon, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
       Defendant Giovanni Campanella appeals from the trial court’s order finding him
in violation of probation after a contested hearing. We affirm.


                  FACTUAL AND PROCEDURAL BACKGROUND


       On July 12, 2010, defendant was charged by information with committing five
felonies, including being a felon in possession of ammunition. The information also
alleged that defendant had suffered a prior serious felony conviction within the meaning
of the “Three Strikes” law and had served six prior prison terms. (Pen. Code, §§ 12316,
subd. (b)(1), 667, subds. (b)-(i), 1170.12, subds. (a)-(d), 667.5, subd. (b).)
       On October 4, 2010, defendant pled no contest to the ammunition charge and
admitted that he had served one prior prison term. The court imposed a four-year prison
term, suspended execution of the sentence, and placed defendant on formal probation for
three years.
       On September 11, 2012, the court found defendant in violation of probation based
on his failure to appear for court-ordered random drug testing, his positive drug results,
and his failure to complete drug counseling. The previously suspended four-year prison
sentence was imposed. This appeal followed.


                                       DISCUSSION


       After reviewing the record on appeal, defendant’s court-appointed appellate
counsel filed a brief asking this court to examine the record pursuant to People v. Wende
(1979) 25 Cal.3d 436.1 We sent a letter to defendant advising him that he had 30 days to
submit a supplemental brief setting forth any issues that he wished us to consider. On
February 4, 2013, we received defendant’s letter.


1
      Counsel contends defendant is entitled to additional presentence custody credits.
He will file a motion in the superior court to correct the sentence. (Pen. Code, § 1237.1.)

                                              2
       Defendant raises three arguments. First, he cites issues regarding his preliminary
hearing on the original charges. As defendant’s appeal is from the court’s order finding
him in violation of probation and he pled no contest, we have no jurisdiction to consider
matters that occurred prior to his plea. Second, conceding that he submitted three dirty
drug tests, defendant nonetheless contends he was in compliance with the terms and
conditions of probation. The court’s finding that defendant violated his probation is
amply supported by the evidence. Third, defendant urges that he is ready to be released
from custody because he has turned his life around. Based on the present circumstances,
we do not have the authority to order his release.
       We have independently reviewed the record and are satisfied that no arguable
issues exist and that defendant has received effective appellate review of the judgment
entered against him. (Smith v. Robbins (2000) 528 U.S. 259, 277-279; People v. Kelly
(2006) 40 Cal.4th 106, 123-124.)


                                     DISPOSITION


       The judgment is affirmed.


       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                 SUZUKAWA, J.

We concur:



       EPSTEIN, P. J.



       MANELLA, J.



                                             3